UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2013 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-34482 VORNADO REALTY L.P. (Exact name of registrant as specified in its charter) Delaware 13-3925979 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 894-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x PART I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of June 30, 2013 and December 31, 2012 3 Consolidated Statements of Income (Unaudited) for the Three and Six Months Ended June 30, 2013 and 2012 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three and Six Months Ended June 30, 2013 and 2012 5 Consolidated Statements of Changes in Equity (Unaudited) for the Six Months Ended June 30, 2013 and 2012 6 Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2013 and 2012 8 Notes to Consolidated Financial Statements (Unaudited) 10 Report of Independent Registered Public Accounting Firm 39 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 40 Item 3. Quantitative and Qualitative Disclosures About Market Risk 81 Item 4. Controls and Procedures 82 PART II. Other Information: Item 1. Legal Proceedings 83 Item 1A. Risk Factors 83 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 83 Item 3. Defaults Upon Senior Securities 83 Item 4. Mine Safety Disclosures 83 Item 5. Other Information 83 Item 6. Exhibits 83 SIGNATURES 84 EXHIBIT INDEX 85 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY L.P. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except unit amounts) June 30, December 31, ASSETS 2013 2012 Real estate, at cost: Land $ 4,209,969 $ 4,797,773 Buildings and improvements 12,302,151 12,476,372 Development costs and construction in progress 997,381 920,357 Leasehold improvements and equipment 127,491 130,077 Total 17,636,992 18,324,579 Less accumulated depreciation and amortization (3,246,837) (3,084,700) Real estate, net 14,390,155 15,239,879 Cash and cash equivalents 781,655 960,319 Restricted cash 312,071 183,256 Marketable securities 402,935 398,188 Tenant and other receivables, net of allowance for doubtful accounts of $25,963 and $37,674 140,938 195,718 Investments in partially owned entities 1,031,644 1,226,256 Investment in Toys "R" Us 417,764 478,041 Real Estate Fund investments 622,124 600,786 Mortgage and mezzanine loans receivable 175,699 225,359 Receivable arising from the straight-lining of rents, net of allowance of $4,307 and $3,165 790,358 760,310 Deferred leasing and financing costs, net of accumulated amortization of $251,202 and $224,453 412,695 407,500 Identified intangible assets, net of accumulated amortization of $365,854 and $346,664 289,110 406,358 Assets related to discontinued operations 63,573 602,000 Other assets 502,510 381,079 $ 20,333,231 $ 22,065,049 LIABILITIES, REDEEMABLE PARTNERSHIP UNITS AND EQUITY Mortgages payable $ 8,582,573 $ 8,663,326 Senior unsecured notes 1,358,182 1,358,008 Revolving credit facility debt 83,982 1,170,000 Accounts payable and accrued expenses 393,362 484,746 Deferred revenue 486,901 596,067 Deferred compensation plan 111,093 105,200 Deferred tax liabilities 15,369 15,305 Liabilities related to discontinued operations 2,677 423,163 Other liabilities 436,877 400,938 Total liabilities 11,471,016 13,216,753 Commitments and contingencies Redeemable partnership units: Class A units - 11,345,667 and 11,215,682 units outstanding 939,988 898,152 Series D cumulative redeemable preferred units - 1 and 1,800,001 units outstanding 1,000 46,000 Total redeemable partnership units 940,988 944,152 Equity: Partners' capital 8,475,241 8,443,156 Earnings less than distributions (1,471,643) (1,573,275) Accumulated other comprehensive income (loss) 132,894 (18,946) Total Vornado Realty L.P. equity 7,136,492 6,850,935 Noncontrolling interests in consolidated subsidiaries 784,735 1,053,209 Total equity 7,921,227 7,904,144 $ 20,333,231 $ 22,065,049 See notes to consolidated financial statements (unaudited). 3 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the Three For the Six Months Ended June 30, Months Ended June 30, (Amounts in thousands, except per unit amounts) 2013 2012 2013 2012 REVENUES: Property rentals $ 545,194 $ 517,233 $ 1,079,050 $ 1,026,726 Tenant expense reimbursements 75,659 71,409 152,415 141,906 Cleveland Medical Mart development project 16,990 56,304 29,133 111,363 Fee and other income 48,015 33,037 145,239 66,315 Total revenues 685,858 677,983 1,405,837 1,346,310 EXPENSES: Operating 261,080 243,485 520,953 489,462 Depreciation and amortization 135,486 128,372 277,570 259,767 General and administrative 54,323 46,832 108,905 102,122 Cleveland Medical Mart development project 15,151 53,935 26,525 106,696 Acquisition related costs 3,350 2,559 3,951 3,244 Total expenses 469,390 475,183 937,904 961,291 Operating income 216,468 202,800 467,933 385,019 (Loss) income applicable to Toys "R" Us (36,861) (19,190) (35,102) 97,281 Income from partially owned entities 1,472 12,563 22,238 32,223 Income from Real Estate Fund 34,470 20,301 51,034 32,063 Interest and other investment income (loss), net 26,416 (49,172) (22,658) (33,507) Interest and debt expense (121,762) (124,320) (243,650) (254,379) Net gain (loss) on disposition of wholly owned and partially owned assets 1,005 4,856 (35,719) 4,856 Income before income taxes 121,208 47,838 204,076 263,556 Income tax expense (2,877) (7,479) (3,950) (14,304) Income from continuing operations 118,331 40,359 200,126 249,252 Income from discontinued operations 63,990 17,869 271,122 89,240 Net income 182,321 58,228 471,248 338,492 Less net income attributable to noncontrolling interests in consolidated subsidiaries (14,930) (14,721) (26,216) (24,318) Net income attributable to Vornado Realty L.P. 167,391 43,507 445,032 314,174 Preferred unit distributions (20,716) (21,660) (43,204) (43,321) Preferred unit redemptions 8,100 - (1,130) - NET INCOME attributable to Class A unitholders $ 154,775 $ 21,847 $ 400,698 $ 270,853 INCOME PER CLASS A UNIT - BASIC: Income from continuing operations $ 0.46 $ 0.02 $ 0.65 $ 0.92 Income from discontinued operations 0.32 0.09 1.37 0.45 Net income per Class A unit $ 0.78 $ 0.11 $ 2.02 $ 1.37 Weighted average units outstanding 197,569 197,131 197,466 196,997 INCOME PER CLASS A UNIT - DILUTED: Income from continuing operations $ 0.46 $ 0.02 $ 0.64 $ 0.91 Income from discontinued operations 0.32 0.09 1.37 0.45 Net income per Class A unit $ 0.78 $ 0.11 $ 2.01 $ 1.36 Weighted average units outstanding 198,665 198,112 198,522 198,098 DISTRIBUTIONS PER CLASS A UNIT $ 0.73 $ 0.69 $ 1.46 $ 1.38 See notes to consolidated financial statements (unaudited). 4 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) For the Three For the Six Months Ended June 30, Months Ended June 30, (Amounts in thousands) 2013 2012 2013 2012 Net income $ 182,321 $ 58,228 $ 471,248 $ 338,492 Other comprehensive income (loss): Change in unrealized net gain (loss) on available-for-sale securities 20,348 (233,218) 169,138 (220,525) Pro rata share of other comprehensive loss of nonconsolidated subsidiaries (19,707) (4,310) (23,354) (26,254) Change in value of interest rate swap 12,037 (8,388) 14,560 (6,002) Other (3) 496 530 373 Comprehensive income (loss) 194,996 (187,192) 632,122 86,084 Less comprehensive income attributable to noncontrolling interests in consolidated subsidiaries (14,930) (14,721) (26,216) (24,318) Comprehensive income (loss) attributable to Vornado Realty L.P. $ 180,066 $ (201,913) $ 605,906 $ 61,766 See notes to consolidated financial statements (unaudited). 5 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Accumulated (Amounts in thousands) Class A Units Earnings Other Non- Preferred Units Owned by Vornado Less Than Comprehensive controlling Total Units Amount Units Amount Distributions Income (Loss) Interests Equity Balance, December 31, 2011 42,187 $ 1,021,660 185,080 $ 7,134,631 $ (1,401,704) $ 73,729 $ 680,131 $ 7,508,447 Net income - 314,174 - 24,318 338,492 Net income attributable to redeemable partnership units - (24,355) - - (24,355) Distributions to Vornado - (256,119) - - (256,119) Distributions to preferred unitholders - (35,574) - - (35,574) Class A units issued to Vornado: Upon redemption of redeemable Class A units, at redemption value - - 303 24,976 - - - 24,976 Under Vornado's Omnibus Share plan - - 412 8,816 (16,389) - - (7,573) Under Vornado's dividend reinvestment plan - - 10 843 - - - 843 Contributions: Real Estate Fund - 108,319 108,319 Other - 30 30 Distributions: Real Estate Fund - (44,910) (44,910) Conversion of Series A preferred units to Class A units (2) (105) 3 105 - Deferred compensation units and options - - 7 8,484 (339) - - 8,145 Change in unrealized net loss on available-for-sale securities - (220,525) - (220,525) Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (26,254) - (26,254) Change in value of interest rate swap - (6,002) - (6,002) Adjustments to carry redeemable Class A units at redemption value - - - (110,581) - - - (110,581) Redeemable partnership units' share of above adjustments - 15,894 - 15,894 Other - 2 373 (3) 372 Balance, June 30, 2012 42,185 $ 1,021,555 185,815 $ 7,067,274 $ (1,420,304) $ (162,785) $ 767,885 $ 7,273,625 See notes to consolidated financial statements (unaudited). 6 VORNADO REALTY L.P. CONSOLIDATED STATEMENT OF CHANGES IN EQUITY - CONTINUED (UNAUDITED) Accumulated (Amounts in thousands) Class A Units Earnings Other Non- Preferred Units Owned by Vornado Less Than Comprehensive controlling Total Units Amount Units Amount Distributions Income (Loss) Interests Equity Balance, December 31, 2012 51,185 $ 1,240,278 186,735 $ 7,202,878 $ (1,573,275) $ (18,946) $ 1,053,209 $ 7,904,144 Net income - 445,032 - 26,216 471,248 Net income attributable to redeemable partnership units - (23,916) - - (23,916) Distributions to Vornado - (272,825) - - (272,825) Distributions to preferred unitholders - (42,070) - - (42,070) Issuance of Series L preferred units 12,000 290,536 - 290,536 Redemption of Series F and Series H preferred units (10,500) (253,269) - (253,269) Class A units issued to Vornado: Upon redemption of redeemable Class A units, at redemption value - - 180 14,980 - - - 14,980 Under Vornado's Omnibus Share plan - - 62 3,567 - - - 3,567 Under Vornado's dividend reinvestment plan - - 11 903 - - - 903 Contributions: Real Estate Fund - 18,781 18,781 Other - 15,186 15,186 Distributions: Real Estate Fund - (43,145) (43,145) Other - (120,051) (120,051) Conversion of Series A preferred units to Class A units (2) (90) 3 90 - Deferred compensation units and options - - - 4,786 (305) - - 4,481 Change in unrealized net gain on available-for-sale securities - 169,138 - 169,138 Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (23,354) - (23,354) Change in value of interest rate swap - 14,560 - 14,560 Adjustments to carry redeemable Class A units at redemption value - - - (29,393) - - - (29,393) Redeemable partnership units' share of above adjustments - (9,034) - (9,034) Preferred unit redemptions - (1,130) - - (1,130) Deconsolidation of partially owned entity - (165,427) (165,427) Other - - - (25) (3,154) 530 (34) (2,683) Balance, June 30, 2013 52,683 $ 1,277,455 186,991 $ 7,197,786 $ (1,471,643) $ 132,894 $ 784,735 $ 7,921,227 See notes to consolidated financial statements (unaudited). 7 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, 2013 2012 (Amounts in thousands) Cash Flows from Operating Activities: Net income $ 471,248 $ 338,492 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of deferred financing costs) 289,643 285,617 Net gains on sale of real estate (267,994) (72,713) Return of capital from Real Estate Fund investments 56,664 - Net unrealized gain on Real Estate Fund investments (47,109) (27,979) Other non-cash adjustments 42,339 20,993 Non-cash impairment loss on J.C. Penney common shares 39,487 - Net loss (gain) on disposition of wholly owned and partially owned assets 35,719 (4,856) Straight-lining of rental income (32,730) (43,124) Amortization of below-market leases, net (28,511) (26,457) Distributions of income from partially owned entities 23,774 34,613 Loss from the mark-to-market of J.C. Penney derivative position 13,475 57,687 Equity in net loss (income) of partially owned entities, including Toys “R” Us 12,864 (129,504) Impairment losses 4,007 13,511 Changes in operating assets and liabilities: Real Estate Fund investments (30,893) (85,867) Accounts receivable, net 53,821 (8,971) Prepaid assets (104,149) (100,012) Other assets (35,570) (18,582) Accounts payable and accrued expenses (50,690) 25,940 Other liabilities (595) 5,076 Net cash provided by operating activities 444,800 263,864 Cash Flows from Investing Activities: Proceeds from sales of real estate and related investments 648,167 370,037 Distributions of capital from partially owned entities 281,991 17,963 Proceeds from the sale of LNR 240,474 - Proceeds from sales of marketable securities 160,715 58,460 Additions to real estate (113,060) (83,368) Funding of J.C. Penney derivative collateral (98,447) (70,000) Development costs and construction in progress (85,550) (58,069) Return of J.C. Penney derivative collateral 85,450 24,950 Investments in partially owned entities (59,472) (57,237) Acquisitions of real estate and other (53,992) (32,156) Proceeds from repayments of mortgage and mezzanine loans receivable and other 47,950 1,994 Restricted cash 16,596 (14,658) Investment in mortgage and mezzanine loans receivable and other (137) (145) Proceeds from the repayment of loan to officer - 13,123 Net cash provided by investing activities 1,070,685 170,894 See notes to consolidated financial statements (unaudited). 8 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (UNAUDITED) For the Six Months Ended June 30, 2013 2012 (Amounts in thousands) Cash Flows from Financing Activities: Repayments of borrowings $ (2,800,441) $ (1,507,220) Proceeds from borrowings 1,583,357 1,225,000 Purchases of outstanding preferred units (299,400) - Proceeds from the issuance of preferred units 290,536 - Distributions to Vornado (272,825) (256,119) Distributions to redeemable security holders and noncontrolling interests (181,510) (69,367) Distributions to preferred unitholders (42,451) (35,576) Contributions from noncontrolling interests in consolidated subsidiaries 33,967 108,349 Debt issuance and other costs (9,520) (14,648) Proceeds received from exercise of Vornado stock options 4,470 9,667 Repurchase of Class A units related to stock compensation agreements and/or related tax withholdings (332) (30,034) Net cash used in financing activities (1,694,149) (569,948) Net decrease in cash and cash equivalents (178,664) (135,190) Cash and cash equivalents at beginning of period 960,319 606,553 Cash and cash equivalents at end of period $ 781,655 $ 471,363 Supplemental Disclosure of Cash Flow Information: Cash payments for interest, excluding capitalized interest of $17,492 and $361 $ 235,588 $ 251,434 Cash payments for income taxes $ 4,732 $ 6,494 Non-Cash Investing and Financing Activities: Change in unrealized net gain (loss) on available-for-sale securities $ 169,138 $ (220,525) Adjustments to carry redeemable Class A units at redemption value (29,393) (110,581) Class A units issued upon redemption of redeemable Class A units, at redemption value 14,980 24,976 Decrease in assets and liabilities resulting from the deconsolidation of Independence Plaza: Real estate, net (852,166) - Notes and mortgages payable (322,903) - Cash restricted for like kind exchange of real estate (155,810) - L.A. Mart seller financing - 35,000 Write-off of fully depreciated assets (47,598) (131,770) See notes to consolidated financial statements (unaudited). 9 VORNADO REALTY L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Vornado Realty L.P. (the “Operating Partnership” and/or the “Company”) is a Delaware limited partnership. Vornado Realty Trust (“Vornado”) is the sole general partner of, and owned approximately 94.0% of the common limited partnership interest in the Operating Partnership at June 30, 2013. All references to “we,” “us,” “our,” the “Company” and the “Operating Partnership” refer to Vornado Realty L.P. and its consolidated subsidiaries. 2. Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Vornado Realty L.P. and its consolidated subsidiaries. All intercompany amounts have been eliminated. In our opinion, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in cash flows have been made.
